EXHIBIT 4(b) CONSULTING AGREEMENT Addendum #2 This Consulting Agreement Addendum #1 “Agreement” is made this day of August, 2008, by and between Steven G. Jones, whose address is Salt Lake City, Utah ., hereinafter referred to as the "Consultant", andFonix Corporation, a Delaware corporation, whose principal place of business is located at 387 South 520 WestSuite 110, Lindon, UT 84042 , hereinafter referred to as "Company" or “Fonix.” W I T N E S E T H: WHEREAS, all terms and conditions of the Agreement “Consulting Agreement” between the Company and the Consultant dated June , 2008 is in effect; and WHEREAS,the Company desires to expand additional assignments to the services of the Consultant relating to his consulting services as an independent contractor and not as an employee; and WHEREAS, Consultant desires to consult with the Board of Directors, the officers of the Company, and the administrative staff, and to undertake for the Company consultation as to the direction of certain functions of the Company as described herein. NOW, THEREFORE, it is agreed as follows: 1. Term. The respective duties and obligations of the contracting parties shall be for a period of three (3) months commencing on the 1stday of July , 2009, and may be terminated by either party after giving thirty (30) days' written notice to the other party at the addresses stated above or at an address chosen subsequent to the execution of this Agreement and duly communicated to the party giving notice. 2. Consultation Assignment. In addition to the Consultation Assignment identified in the Consulting Agreement, Consultant shall be available to consult with the Board of Directors, the officers of the Company, and the heads of the administrative staff, at reasonable times, concerning matters pertaining to the commercialization and distribution of the Company’s technology and software, operations, marketing and sales channel for the GaozhiSoft Ltd. In addition, Consultant shall represent the Company in such transactions as the CEO of the Company may specifically assign. 3.
